Title: [Diary entry: 3 December 1788]
From: Washington, George
To: 

Wednesday 3d. Thermometer at 32 in the Morning—33 at Noon and 29 at Night. Clear with the Wind fresh from No. Wt. & cold—ground as yesterday froze hard. Rid to the two Plantations united and to the New Barn. The Plows at these places were at work as usual. After sending of the wheat to the Mill—the whole force with some hands from Muddy hole the ditchers &ca. from the House were employed in getting up & securing the Potatoes in field No. 4 at Frenchs in the Barn.